Title: [Diary entry: 7 October 1786]
From: Washington, George
To: 

Saturday 7th. Mercury at 52 in the Morning—58 at Night [Noon] and 56 at Night. Morning clear and tolerably pleasant—wind still westerly and pretty fresh—No frost though one was expected from appearances. Immediately after breakfast my Brother left this, when I rid to all my Plantations. Found my People securing fodder in the Neck, Dogue run and Ferry—at the last of which the drilled corn by the meadow was untouched. At Muddy hole the fodder had all been secured on Monday last and some of the Wild Pea vine (such as came from the Eastn. shore) had been pulled. The hands on Tuesday went to assist the Dogue run people to get in their fodder—a suspension of all wch. business was had on Wednesday afternoon & all day thursday. In the Neck, the first gathering of 6 rows of drilled pease measured 4¾ bushels and the first gathering of the next 6 rows planted in rows also, but 18 Inches a part in the rows yielded 6½ bushels.